Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is in response to the RCE filed on 05/11/2021.
2.	Claims 1, 8 and 15 have been amended. 
3.	Claims 1-20 are pending.
					Drawings
4.	The drawings filed on 12/31/2018 have been accepted by the Examiner. 
Response to Arguments
5.	Applicant's arguments filed on 05/11/2021 have been fully considered but are moot in view of new grounds of rejection. In the Remark on page 6 the Applicant has indicated that the amended claimed limitation recite “failing the first execution request for a database package that is determined to be invalid due lacking the most recent package updates” and “initiating a second execution request for the updated database package” is supported by the current specification paragraph [00028].
The current specification paragraph [00028] does not support the above amended limitation. The paragraph [0028] of the current specification cites:
[0028] After the desired database type, queue type, and queue processing configuration information for the new queue to be created have been defined, the queue creation process generates or otherwise provides a notification of the new queue being created within a database of the on-demand system. In this regard, after receiving indication of the database type, queue type, queue priority, thread allocation information, and the like, the queue producer 116 generates or otherwise provides a notification to the queue manager 118 that indicates a new queue has been created for execution by the queue management server 102. The notification may also include the unique identifier associated with the queue and the priority associated with the queue, along with the identifiers corresponding to the destination database 105 and the destination table 107 for the queue. Based on the notification, the queue manager 118 allocates one or more 
Nowhere in the above paragraph describes “failing the first execution request for a database package that is determined to be invalid due lacking the most recent package updates” and “initiating a second execution request for the updated database package”.

					Specification
6.	The Specification is objected to because the current specification is not completed. In the current specification after paragraph [0039], paragraph [0001] to paragraph [0028] have been repeated again.  

Claim Rejections - 35 USC § 112
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claims 1, 8 and 15 recite the limitation “failing the first execution request for a database package that is determined to be invalid due lacking the most recent package updates”  and “compiling the valid change packages for the database package that creates an updated database package”, the underlined portion of the limitation is not supported by the current specification. 
The dependent claims are rejected under the same reason. 

Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
8.	 Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 8 and 15 recite the limitation “receiving a first execution request using a specified connection, where the specified connection is for a database package from the 
The dependent claims are rejected under the same reason. 

Conclusion
7. 	The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure.
	Chudnovsky (US 20050004865) discloses: networking database 200 is populated with a plurality of users 1-16 having relational connections; data stored within the networking database and updated periodically or upon any change. performs any necessary updates to the database. control passes to a step 416 which initiates the requested transaction, then a step 418 performs any necessary database updates, and then step 420 provides a response to the specific user regarding the successful initiation of the transaction.
Schmeidler (US 7707641) discloses:  the number of times since startup that user or database connections have reached a predetermined limit may be made available. the first refresh request to ensure that the title is executing properly on the SCDP client. The RAFT server will fail any request that occurs when the server does not have a valid access token for that particular client.

Tan et al (US 20080295092) discloses: for testing new database applications and upgrades. FIG. 3B depicts a system for using the Internet to provide database software updates and other database services to one or more service providers. updates the identified, or newly created, database with the selected items from the selected sources.

LINGAMNENI (US 20180181610) discloses:  The system may validate the execution of the operation service request by comparing the received unique validation code with the stored unique validation code. received errors during execution of the operation service request and/or was unable to execute a data service
Dynamic test input generation for database applications, author: M Emmi et al, published on 2007, Source: ACM org.
Lore: A database management system for semistructured data; author: J McHugh et al, published 1997.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAMELI DAS whose telephone number is (571)272-3696.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:00 pm (ET).

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Mr. Emerson Puente can be reached at (571) 272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 




/CHAMELI DAS/Primary Examiner, Art Unit 2196